Citation Nr: 0706173	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  02-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with degenerative changes, currently evaluated as 30 percent 
disabling.

2.  Evaluation of left S1 radiculopathy, currently evaluated 
as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

4.  Entitlement to an effective date earlier than July 26, 
2006, for the grant of compensation for left S1 
radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the veteran's claim of entitlement to an 
increased rating for his low back disability, and from a June 
2005 rating decision by the RO in Huntington, West Virginia 
that denied entitlement to a total disability rating based on 
individual unemployability (TDIU).

The Board remanded the case to the RO for additional 
development in July 2004 and in November 2005.  The Board 
remanded again in June 2006 in order that the veteran be 
afforded an MRI and orthopedic and neurological examinations 
to determine the current status of his low back disability.  
The Board also sought to determine whether or not the leg 
symptoms complained of by the veteran were a neurological 
component of his service-connected low back strain, or 
whether they represented a separate disability that is either 
secondary to his service-connected disability, or that is 
unrelated to his service-connected disability.  On remand, 
the veteran was afforded both orthopedic and neurological 
examinations.  

In September 2006, the Appeals Management Center (AMC) 
awarded compensation for S1 radiculopathy as being associated 
with the veteran's service-connected back disability.  The 
Board assumes jurisdiction of the S1 radiculopathy rating 
question because the issue originally developed for the 
Board's review included all residuals of low back strain, 
including nerve root irritation, which residuals the AMC has 
determined now include S1 radiculopathy.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, Note (1) (2006) (associated 
objective neurologic abnormalities are to be evaluated 
separately under an appropriated diagnostic code).  

In assuming jurisdiction of the S1 radiculopathy rating 
claim, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a claimant 
will generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded, or until the veteran withdraws 
the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Here, 
the veteran has not suggested that the recently assigned, 
separate 20 percent evaluation would satisfy his appeal for a 
higher overall disability evaluation for his back disability.  
Nor has he or his representative otherwise suggested that the 
maximum rating available for that disability is not being 
sought.  Therefore the Board concludes that the issue of 
entitlement to a higher rating for left S1 radiculopathy is 
open and properly before the Board.  

(A document that is clearly a notice of disagreement (NOD) 
with the effective date of award of compensation for left S1 
radiculopathy, was timely received by the VA Appeals 
Management Center (AMC) and forwarded to the Board for 
association with the record.  Because the RO has not yet had 
the opportunity to address this earlier effective date claim, 
it is not before the Board.  The issue will be remanded for 
compliance with regulatory procedural requirements, as 
addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's low back strain with degenerative changes 
is manifested by painful motion, muscle spasm, and 
tenderness, lumbosacral range of motion limited to 60 degrees 
of flexion, no flare-ups, and no more than 2 incapacitating 
episodes during the pendency of his claim, each being a week 
to 10 days.

2.  The veteran's S1 radiculopathy is manifested by moderate 
neurologic symptoms.  

3.  The veteran's service-connected disabilities do not 
combine to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
low back strain with degenerative changes have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5237 (2006).

2.  The criteria for an increased rating for the veteran's S1 
radiculopathy have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2006).

3.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2001, July 2004, June 2005, and June 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of previous remands and 
RO actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claims.  The RO also provided a 
statement of the case (SOC) and three supplemental statements 
of the case (SSOCs) reporting the results of its reviews of 
each issue, and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings or for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was also apprised of the changes in the 
criteria for evaluating disabilities of the spine.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and Social Security Administration (SSA) records, 
and secured multiple examinations in furtherance of his 
claim.  

The veteran's accredited representative has suggested that a 
remand should be considered because the Board's previous 
remand orders were not complied with.  Specifically, an MRI 
was not conducted because an open MRI was not available at 
the VA Medical Center (VAMC) where the examinations were 
conducted.  However, as noted, while in remand the veteran 
was awarded compensation for left S1 radiculopathy separate 
from the rating for orthopedic manifestations of his low back 
disability.  Because the MRI was ordered for the purpose of 
aiding in the detection of any source of radiculopathy, and 
because the AMC has now conceded that radiculopathy is a 
manifestation of the veteran's back disability, the Board 
finds that a remand for compliance with its remand orders 
would now serve no purpose.  In other words, the purpose for 
which the MRI was ordered has been realized.  

VA has no duty to inform or assist that was unmet.

II.  Background

The veteran was afforded VA orthopedic and neurological 
examinations in connection with his claims in July 2006.  An 
orthopedist briefly noted the veteran's back injury history, 
and noted that the veteran reported that he had radicular 
pain, that he used a cane to get around, and that he had been 
disabled from his normal job secondary to his back.  
Examination revealed some tenderness, soreness, and pain to 
palpation.  There was no increased kyphosis or scoliosis.  
The veteran could forward flex to 60 degrees, extend to zero 
degrees, laterally flex to 50 degrees bilaterally, and rotate 
both left and right to 50 degrees, with pain throughout the 
range of motion.  The examiner noted that the veteran had 
painful motion, muscle spasm, and tenderness across the 
lumbar spine.  Repetitive use caused increased aches, pains, 
soreness, tenderness, and fatigability.  No flare-ups were 
noted, and the veteran reported no incapacitating episodes in 
the past year.  This examiner noted that an open MRI scan was 
not available at this facility, and that, because other x-
rays already showed some arthritis and some disc protrusion, 
no further x-rays were ordered.  

A neurological examiner that same day reviewed the veteran's 
medical history as it relates to the instant claims.  That 
history included the veteran's in-service back injury, his 
separation from the military as a result of that injury, and 
his post-service history, including award of an Associate 
Degree in Applied Business, and having worked as a parts and 
service clerk until September 2001, at which time the 
dealership where he worked closed.  

The veteran complained of progressively worsening symptoms, 
including pain beginning in the lower left back that radiates 
to the left leg after riding in an automobile for more than 
20 minutes.  He reported to have begun using a cane since 
about early 2003 to relieve the pain experienced in the lower 
left leg.  He reported that the lower left leg started to 
give way during periods of severe pain, which had happened 
six times.  He reportedly had not been prescribed bed rest 
since "at least two years ago" when a doctor had provided 
him with a note so that he could stay home from work.  

On examination, the examiner noted that the veteran appeared 
chronically ill and obese, and used a cane in the right hand 
to compensate for a mildly antalgic gait favoring the left 
lower leg.  The veteran could walk on heels or toes without 
low back pain.  Percussion test was positive.  The veteran 
exhibited full range of motion of the lumbosacral spine, with 
low back pain from 30 to 60 degrees of flexion, 30-35 degrees 
of extension; 15-25 degrees of left lateral flexion, 5-25 
degrees of right lateral flexion, and 50-85 degrees of right 
rotation.  There was no low back pain at 85 degrees of left 
rotation.  

Neurologically, the examiner reported the veteran's mental 
status was intact.  Cranial nerves II-XII were intact; there 
was no tremor or dysmetria; and Romberg's test was negative.  
The veteran could balance on either foot, but had difficulty 
tandem walking due to his lower left leg pain.  Deep tendon 
reflexes were two-plus throughout, except absent left ankle 
jerk, with downgoing toes.  Motor was 5/5 in all distal 
muscle groups of the upper and lower extremities, and sensory 
was also intact distally in the upper and lower extremities 
to two-point discrimination, vibration, and position, except 
in the left foot.  

X-ray examination revealed minimal degenerative changes, with 
no bony abnormality seen.  CT examination of the lumbar spine 
revealed diffuse mild degenerative disc space and posterior 
element changes.  There was broad-based left posterior 
lateral disc protrusion with inferior extrusion at L5-S1 with 
impingement of the exiting S1 nerve root, and there was 
central spinal canal stenosis due to disc bulging and 
moderate posterior ligamentum hypertrophy at L4-5, and mild 
at L3-4 with underlying developmental shortening of the 
pedicles.  There was also a small disc extrusion at L2-3.  

The examiner's diagnoses included moderate-severe 
degenerative disc disease of the lumbosacral spine, and 
moderate left S1 radiculopathy secondary to the disc disease 
of the lumbosacral spine.  The examiner also opined that the 
veteran "is not physically qualified to hold any job that 
requires him to sit for more than 10 minutes at a time or 
lift items weighing more than 10 pounds."

At an April 2006 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had worked at one managerial job for 30 years, and that his 
employment there was terminated due to his back problems.  
Thereafter he worked for another company as a warehouse 
supervisor, also a managerial position, but that he was 
hampered in that job by not being able to stand up and not 
being able to walk.  He testified that it got to the point 
that he could not stand the pain.  He also testified that he 
was given a flexible back brace and pain killers at the VA 
Medical Center, but that he was not undergoing any treatment 
or physical therapy there at the time.  He stated that he 
only went to the VAMC once every year or two.  He indicated 
that he did some exercises at home, and that he uses a 
whirlpool tub issued by VA once or twice per day.  He also 
testified that the more he moves around, the more the pain 
increases.  Pain was said to equate to an eight or nine on a 
scale of 10 when he awakens in the morning.  He takes 
oxycodone for pain.  

The veteran testified that he was last employed in September 
2003, and that twice he had been prescribed complete bed rest 
for a week to 10 days, the most recent being about a year an 
a half earlier (about late 2004) because of back spasms.  He 
stated that he was able to do some light chores around the 
house.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  It is 
evident from the July 2006 examination reports that the VA 
examiners have taken these into account in their examinations 
of the veteran.  



A.  Low Back Strain with Degenerative Changes

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of these changes in the supplemental statements 
of the case (SSOCs) issued in April 2005 and January 2006.  
The changes made effective September 23, 2002, involve only 
changes to the rating of intervertebral disc syndrome (IVDS), 
rating this disability based on the occurrence of 
incapacitating episodes.  

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes, and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2006).

Because these changes became effective during the pendency of 
the claim, the Board must determine whether the revised 
version is more favorable to the veteran.  See VAOPGCPREC 7-
2003.  However, even if the Board finds the revised version 
more favorable, the reach of the new criteria can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.

Under the old rating criteria, the veteran's low back strain 
disability has been rated utilizing Diagnostic Code 5295.  
38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5295, a 10 
percent evaluation is for application when there is 
characteristic pain on motion.  A 20 percent evaluation is 
for application when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation, the highest 
rating available under Diagnostic Code 5295, is for 
application when there are severe symptoms, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Taking into account all of the medical evidence of record, 
and utilizing the old criteria for rating the spine, the 
Board finds that the veteran's disability picture more nearly 
approximates the criteria required for a 20 percent rating 
under Diagnostic Code 5295, and that a rating in excess of 
the current rating is not warranted.  The July 2006 VA 
examinations revealed that the veteran exhibited full or 
nearly full range of motion of the lumbosacral spine, with 
pain exhibited on motion in all ranges of motion except for 
left rotation.  The orthopedist noted that the veteran had 
painful motion, muscle spasm, and tenderness across the 
lumbar spine.  Both examinations revealed symmetrical lateral 
motion of the spine.  While there was nothing mentioned 
regarding unilateral loss of lateral spine motion, since 
there was muscle spasm, the Board finds that the 20 percent 
rating is warranted for this disability, based on pain on 
motion with muscle spasm reported.

In order to warrant in increased, 40 percent, rating under 
Diagnostic Code 5295, there would have to be severe symptoms, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The medical evidence from the most recent 
examinations does not show that the veteran's back disability 
meets these criteria.  There is no listing of the whole spine 
to the opposite side; no positive Goldthwaite's sign; some, 
but not marked, limitation of forward bending; no 
demonstrated loss of lateral motion; and no abnormal mobility 
on forced motion.  

As for other potentially applicable criteria, there is no 
suggestion in the record that the veteran experienced severe 
limitation of motion, or had severe recurring attacks of disc 
syndrome with only intermittent relief.  Diagnostic Codes 
5292, 5293 (2002).  

In deciding that the veteran's back disability warrants a 20 
percent rating, but not an increase to 40 percent, the Board 
is cognizant of the fact that the veteran is currently 
awarded a 30 percent rating, and does not intend to disturb 
that evaluation.  The Board nevertheless observes that the 30 
percent rating was derived by first assigning a 20 percent 
rating under Diagnostic Code 5295 for muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  To that was added 10 percent for 
demonstrable deformity of vertebral body, described as 
wedging of the body of L1 on the report of an October 1993 x-
ray examination report.  

The additional 10 percent was added by application of 
Diagnostic Code 5285.  38 C.F.R. § 4.71a (2002).  The Board 
notes, however, that that Diagnostic Code 5285 is intended to 
be utilized when evaluating residuals of fractured vertebra.  
The Board notes that there is no evidence here of a fractured 
vertebra.  The veteran's SMRs refer to the veteran's 
disability only as chronic lumbosacral strain, as do 
subsequent treatment records and examinations.  X-ray 
examination associated with his in-service treatment for 
lumbosacral strain were described as within normal limits, 
except that for the loss of normal lumbar lordosis consistent 
with chronic lumbosacral strain.  X-rays taken in October 
1993, May 2000, and April 2001, for example, revealed minimal 
degenerative changes of the lumbar spine, but made no mention 
of fracture.  

In sum, while the Board recognizes that the veteran's current 
award for his back disability totals 30 percent based on the 
addition of 10 percent under Diagnostic Code 5285, and will 
not disturb that 30 percent award, the Board explicitly 
determines that this disability warrants no more than a 20 
percent evaluation under the old Diagnostic Code 5295, and 
that, for reasons discussed in the foregoing, a rating higher 
than the currently assigned 30 percent is not warranted under 
the old rating criteria.

As for the changes made effective in September 2002, a higher 
rating would not be warranted unless there were 
incapacitating episodes having a total duration of at least 4 
weeks during a 12-month period.  Two episodes have been 
described by the veteran, but each was described as being a 
week to 10 days.  Even if the veteran's disability was rated 
under these criteria, a higher rating on the basis of such 
episodes would not be warranted.  

Under the new General Rating Formula, effective September 26, 
2003, a 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Here, under the new rating criteria, the Board finds that the 
veteran's back disability does not warrant an evaluation 
higher than the 30 percent currently awarded for reasons 
discussed above.  Under the new General Rating Formula, a 40 
percent award would require limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  The veteran's 
most recent examinations showed no such limitations, even 
when pain is considered.  A higher rating is therefore not 
warranted utilizing the new General Rating Formula.

As noted, the new criteria for rating disabilities of the 
spine call for evaluation of any associated objective 
neurologic abnormalities under an appropriate diagnostic code 
which, by award of service connection for S1 radiculopathy, 
has been accomplished here, and is discussed below.  
38 C.F.R. § 4.71a, Diagnostic Code 5295, Note (1).  

In sum, the veteran's disability picture as regards his low 
back strain with degenerative changes more nearly 
approximates the criteria required for a 20 percent rating, 
and an increased rating above the currently assigned 30 
percent is not warranted.  The claim is therefore denied.  

B.  S1 radiculopathy

The veteran's S1 radiculopathy has been evaluated utilizing 
the rating criteria found at Diagnostic Code 8520, paralysis 
of the sciatic nerve.  38 C.F.R. § 4.124a.  Under Diagnostic 
Code 8520, a 10 percent rating is for application when there 
is mild incomplete paralysis of the sciatic nerve.  A 20 
percent rating is for application when there is moderate 
incomplete paralysis.  A 40 percent rating is for application 
when there is moderately severe incomplete paralysis.  A 60 
percent rating is for application when there is severe 
incomplete paralysis, with marked muscular atrophy.  Finally, 
an 80 percent rating is for application when there is 
complete paralysis of the sciatic nerve as evidenced by the 
foot dangling and dropping, no active movement possible of 
muscles below the knee, flexion of the knee weakened or (very 
rarely) lost.

The RO's June 2006 examination request specifically requested 
that the examiner characterize any nerve disability as mild, 
moderate, or severe incomplete paralysis, or complete 
paralysis.  The neurological examination in July 2006 
revealed neurological symptoms that the examiner specifically 
identified as moderate left S1 radiculopathy secondary to the 
disc disease of the lumbosacral spine.  The Board thus finds 
that the veteran's disability picture more nearly 
approximates the criteria required for the currently assigned 
20 percent rating for moderate incomplete paralysis of the 
sciatic nerve.  A higher, 40 percent, rating is not warranted 
because there is no showing of moderately severe incomplete 
paralysis of the sciatic nerve.  

C.  TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2006).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the veteran is currently service-connected for 
residuals of low back strain with degenerative changes and 
nerve root irritation, evaluated as 30 percent disabling, and 
for left S1 radiculopathy, evaluated as 20 percent disabling.  
While those disabilities numerically add up to 50 percent, VA 
regulations require that multiple disabilities be assessed in 
combination through the use of a Combined Ratings Table.  38 
C.F.R. § 4.25.  Utilizing the Combined Ratings Table, the 
combined level of the veteran's two disabilities is 
determined to be 40 percent.  Id.  Thus, with the veteran's 
highest rated service-connected disability rated at 30 
percent, and the combined disabilities evaluated as 40 
percent, award of TDIU is not warranted based on percentages 
of service-connected disabilities.  38 C.F.R. § 4.16(a).  

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the Board notes that the evidence does not show an 
exceptional or unusual disability picture as would render the 
veteran unable to secure and follow a substantially gainful 
occupation.  The veteran testified at his April 2006 hearing 
that he worked for two dealerships of one company until 2001.  
Thereafter he worked for another employer from 2002 until 
September 2003.  At his hearing, the veteran testified that 
his employment was terminated because of his back problems, 
and that his civilian employment had all been managerial in 
nature, "all paperwork," in his words.  While he has 
averred that his service-connected back disability resulted 
in the loss of his 30-year-long job, he has offered no 
evidence that he is incapable of performing the physical and 
mental acts required by employment in general, as opposed to 
the specific job that he held for many years.

The Board acknowledges the comment by the July 2006 
neurological examiner that the veteran "is not physically 
qualified to hold any job that requires him to sit more than 
10 minutes at a time or lift items weighing more than 10 
pounds."  However, taken on its face, this comment merely 
imposes limitations on the veteran's employment; it does not 
opine that the veteran is unemployable.  

The Board also notes that the veteran was determined to be 
disabled in accordance with SSA regulations.  This SSA 
disability, however, was based on the veteran's end-stage 
renal disease, not his VA service-connected disabilities.  

Moreover, the current evidence of record does not demonstrate 
that the veteran's specific service-connected disabilities, 
by themselves, have resulted in frequent periods of 
hospitalization.  38 C.F.R. § 3.321.  

It is undisputed that the veteran's disabilities have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence 


showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral to the VA Central Office for consideration of an 
extraschedular evaluation as regards the TDIU, or, for that 
matter, either of the veteran's increased rating claims 
adjudicated here is not warranted.


ORDER

Entitlement to an increased rating for low back strain with 
degenerative changes, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to an increased rating for left S1 radiculopathy, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.


REMAND

As noted in the Introduction above, the veteran timely filed 
a NOD with the RO's September 2006 rating decision that 
awarded compensation for S1 radiculopathy.  By filing a NOD, 
the veteran has initiated appellate review of the claim.  The 
next step in the appellate process is for the RO to issue to 
the veteran a SOC summarizing the evidence relevant to this 
issue, the applicable legal authority, and the bases of the 
RO's decision(s).  See 38 C.F.R. § 19.29 (2006); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) (citing Holland v 
Gober, 10 Vet. App. 433, 436 (1997)).  Even when the claims 
file was at the Board when a veteran filed his NOD, the 
United States Court of Appeals for Veterans Claims (Court) 
has nevertheless required that the Board remand, rather than 
refer, the case to the RO in 


such situations for issuance of an SOC.  Id.  Consequently, 
the claim for an earlier effective date for award of 
compensation for S1 radiculopathy must be remanded for the 
issuance of a SOC.  

The remanding of this issue cannot be read as an acceptance 
of jurisdiction over this issue by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely NOD to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should return this issue to the Board only if the 
veteran perfects his appeal in accordance with the provisions 
of 38 U.S.C.A. § 7105 (West 2002).

Accordingly, the veteran's case is REMANDED for the following 
actions:

An SOC should be issued addressing 
the claim for an earlier effective 
date for the award of compensation 
for S1 radiculopathy.  The veteran 
and his representative should be 
given an opportunity to appeal.  The 
veteran and his representative are 
hereby reminded that appellate 
consideration of this claim may be 
obtained only if a timely appeal is 
perfected after an SOC is issued.  
The case should be returned to the 
Board only if a timely appeal is 
filed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


